UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended June 30, 2008 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-14613 LEGACY HOLDING, INC. (Exact name of registrant as specified in its charter) Delaware13-2614435 (State or other jurisdiction of(I.R.S. Employer ID No.) incorporation or organization) 4160
